Form of Amendment to SCHEDULE A to the Class A Plan of Distribution Pursuant to Rule 12b-1 (as amended on [], 2015 to add Brookfield Real Assets Debt Fund) Below are listed the Trust’s separate series of shares under which this Plan is to be performed as of the date hereof: Brookfield Global Listed Real Estate Fund Brookfield Global Listed Infrastructure Fund Brookfield U.S. Listed Real Estate Fund Brookfield Real Assets Securities Fund Brookfield Real Assets Debt Fund Brookfield Investment Funds on behalf of the Funds listed on Schedule A By: Name: Title:
